Citation Nr: 1022437	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  05-23 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis. 

2.  Entitlement to service connection for a skin disability, 
claimed as pseudofolliculitis barbae. 

3.  Entitlement to an initial rating in excess of 10 percent 
for hypertension. 

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to 
January 2002. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In an August 2003 rating decision, the RO granted service 
connection for hypertension and assigned a noncompensable 
evaluation, and for bilateral hearing loss and assigned a 
noncompensable evaluation.  Subsequently, in an August 2004 
rating decision, the RO increased the disability evaluation 
for hypertension to 10 percent effective the date of service 
connection.  In a January 2005 rating decision, the RO denied 
service connection for rheumatoid arthritis and a skin 
disability.  

In the January 2005 rating decision, the RO also granted 
service connection for hematuria and assigned a 
noncompensable evaluation.  Along with the other claims 
discussed herein, the Veteran appealed that issue.  In 
multiple statements, including on his VA Form 9, substantive 
appealed received in July 2005 and in a correspondence dated 
in July 2008, the Veteran indicated that he wanted a 30 
percent disability evaluation.  In an August 2008 rating 
decision, the RO increased the disability evaluation to 30 
percent.  As the Veteran has made it clear that he was 
seeking a 30 percent evaluation and he was granted that 
rating, the increased evaluation represents a full grant of 
the benefit sought.  Thus, that issue is no longer before the 
Board.   Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2010, the Veteran presented testimony in a Travel 
Board hearing before the undersigned Acting Veterans Law 
Judge.  A copy of the transcript has been associated with the 
claims folder. 

The issues of service connection for a skin disability, and 
increased ratings for hypertension and bilateral hearing loss 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current rheumatoid arthritis is related to 
service. 


CONCLUSION OF LAW

Rheumatoid arthritis was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  Without deciding whether 
the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the VCAA does not preclude the Board from adjudicating 
the Veteran's claim.  This is so because the Board is taking 
action favorable to the Veteran on the issue in appellate 
status and a decision at this point poses no risk of 
prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran essentially contends that he has rheumatoid 
arthritis related to service. He asserts that his joint pains 
noted in service were manifestations of his current 
disability. 

When seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

There is no question that the Veteran currently has 
rheumatoid arthritis as the claims folder is replete with 
records showing a diagnosis of such beginning in 2003.  
Service treatment records show that the Veteran was seen on 
multiple occasions for various joint pain (e.g. knee and 
ankle) throughout service (e.g. March 2000, April 2000, June 
2000, July 2000, September 2000, October 2000, November 2000, 
May 2001, June 2001, July 2001, and November 2001).  Post-
service records include a July 2004 VA examination report 
noting that the Veteran had chronic pain of the right knee 
from knee sprain with continued knee pain.  The examiner 
noted that the Veteran's right knee and right ankle issues 
were thought to be "continued expressions of the problems 
that were seen in the service."  A July 2004 clinical record 
noted a strong family history of rheumatoid arthritis.  
Significantly, in a February 2010 VA treatment record, a VA 
staff physician stated that she had reviewed the Veteran's 
service treatment records showing that he was treated on more 
than one occasion for joint pain and swelling, and noted the 
Veteran's current diagnosis of rheumatoid arthritis.  Based 
on this, the physician opined that it was most likely that 
the Veteran's in-service treatment was related to his current 
diagnosis of rheumatoid arthritis. 

Based on the evidence of record and resolving all doubt in 
the Veteran's favor, the Board finds that the Veteran's 
rheumatoid arthritis is related to service.  Therefore, 
service connection is warranted. 


ORDER

Service connection for rheumatoid arthritis is granted. 


REMAND

During his March 2010 hearing, the Veteran indicated that he 
received treatment at a VA Medical Center (VAMC) in Texas.  
Review of the record reveals that VAMC records from Virginia 
have been associated with the claims folder; however, there 
are no records from a VAMC in Texas.  Also, the Veteran 
indicated that he received vocational rehabilitation but the 
claims folder does not include his vocational rehabilitation 
folder.  Because VA is on notice that there are VA records 
that may be applicable to the Veteran's claims and because 
these records may be of use in deciding the claims, these 
records are relevant and must be obtained and associated with 
the claims file.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

As to the increased rating claims for hypertension and 
bilateral hearing loss, the Board notes that a statement of 
the case (SOC) was issued in August 2004 and a supplemental 
statement of the case (SSOC) was issued in September 2004.  
The Veteran submitted a statement in October 2004 indicating 
that he wished to have his appeal forwarded to the Board and 
that he did not have additional evidence to submit in support 
of his claims.  On that correspondence, the RO indicated that 
since a VA Form 9, substantive appeal, had not been filed 
that the appeal had been closed.  In accepting the October 
2004 statement as a substantive appeal in lieu of VA Form 9, 
the Board finds that the Veteran timely perfected his claims 
for increased ratings for hypertension and bilateral hearing 
loss.  Additional evidence has been received since the 
September 2004 supplemental statement of the case.  While the 
Veteran submitted additional evidence in March 2010 and 
included a written waiver of agency of original jurisdiction 
(AOJ) consideration of this evidence in the first instance, 
he has not indicated that he was waiving consideration of all 
the evidence received prior to that submission.  See  38 
C.F.R. §§ 19.37, 20.1304 (2009).  The Board notes that there 
is approximately five years of additional evidence received 
since September 2004 SSOC.  On remand, the RO should consider 
the additionally received evidence in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding 
VAMC records, including those from 
facilities in Texas, and his vocational 
rehabilitation folder.  All efforts to 
obtain VA records should be fully 
documented, and the VA facilities must 
provide a negative response if records 
are not available.

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain 
the efforts that it made to obtain 
those records; (c) describe any further 
action to be taken with respect to the 
claims; and (d) notify the Veteran that 
he is ultimately responsible for 
providing the evidence.  38 U.S.C.A. § 
5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2009).

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claims, considering all of the evidence 
received since his claims were last 
adjudicated.  If action remains adverse 
to the Veteran, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


